Case 2:17-bk-50809       Doc 110 Filed 01/31/19 Entered 02/01/19 00:24:28                  Desc
                        Imaged Certificate of Notice Page 1 of 3



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: January 28, 2019



 ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 In Re:                                       :      Case No. 17-50809

          Joseph W. Suarez                    :      Chapter 13

          SSN: XXX-XX-4619                    :      Judge Hoffman

                        AMENDED PAYROLL DEDUCTION ORDER


         Debtor having proposed a plan for the adjustment of debt under Chapter 13 of the
 Bankruptcy Reform Act of 1978 (Title 11, United States Code), this Court now comes to
 establish an appropriate amount of money to be wLWKKHOGIURPGHEWRU¶VSD\LQRUGHUWRIDFLOLWDWH
 FRPSOLDQFHZLWKGHEWRU¶VSODQ7KHHPSOR\HULVQRWDXWKRUL]HGWRGHGXFWDQ\DGPLQLVWUDWLYH
 H[SHQVHVRUVHUYLFHIHHVIRUWKLVGHGXFWLRQ%DVHGXSRQWKHIRUHJRLQJWKHGHEWRU¶VSODQDQG
 pursuant to 11 U.S.C. Section 1325 (b), it is

        ORDERED that the employer of the debtor deduct the amount indicated below
 IURPGHEWRU¶VSD\DQGVHQGWKDWVXPDORQJZLWKGHEWRU¶VQDPHFDVHQXPEHUDQGVRFLDO
 security number to:
                                     Faye D. English
                                   Chapter 13 Trustee
                                      PO Box 88054
                                  Chicago, IL 60680-1054

        ,WLV)XUWKHU25'(5('WKDWWKH&KDSWHU7UXVWHHDSSO\WKHIXQGVWRGHEWRU¶VSD\PHQW
 schedule.
Case 2:17-bk-50809        Doc 110 Filed 01/31/19 Entered 02/01/19 00:24:28              Desc
                         Imaged Certificate of Notice Page 2 of 3


         It is further ORDERED that pursuant to 11 U.S.C. Section 1325, deductions shall remain
 in effect without further order of this Court, but that deductions may terminate only upon
 DSSURSULDWHQRWLFHWRGHEWRU¶VHPSOR\HU


                        Employer            Honda of America
                                            24000 Honda Parkway
                                            Marysville, OH 43040

                        Deduction           $86.54 Weekly

 ³,7,66225'(5('´

 Copies to:

 Default List, plus additional parties:

 Honda of America
 24000 Honda Parkway
 Marysville, OH 43040
           Case 2:17-bk-50809             Doc 110 Filed 01/31/19 Entered 02/01/19 00:24:28                                 Desc
                                         Imaged Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 17-50809-jeh
Joseph W Suarez                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: bellb                        Page 1 of 1                          Date Rcvd: Jan 29, 2019
                                      Form ID: pdf01                     Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db             +Joseph W Suarez,   7840 Overland Trail,   Delaware, OH 43015-7038

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
               +E-mail/Text: ebnbankruptcy@ahm.honda.com Jan 29 2019 19:26:40     Honda of America,
                 24000 Honda Parkway,   Marysville, OH 43040-9251
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Adam Bradley Hall    on behalf of Creditor    PNC Bank, National Association amps@manleydeas.com
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Brian D. Wood     on behalf of Debtor Joseph W Suarez bwood@woodbrewerlaw.com,
               woodbrewerlaw@gmail.com
              Faye D. English    notices@ch13columbus.com
              Stephen Franks     on behalf of Creditor    PNC Bank, National Association amps@manleydeas.com
                                                                                              TOTAL: 5
